DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2021 has been entered.

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. This action is in reply to the remarks and/or arguments filed for Application 15/852,625 filed on 23 July 2021.
Claims 1, 3, and 16-25 have been previously canceled.
Claims 2, 4-15, and 26-28 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:

Claims 2, 4-15, and 26-28 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception. 

1. Applicant argues that the pending claims do not, when read in their entirety and in context, recite an abstract idea within the specific groupings provided in the MPEP and are therefore eligible under Prong One of the analysis.

Examiner respectfully disagrees. In the instant case, independent claim 2 is directed towards facilitating prioritizing the communication of market/trading activity data/information to members/participants of an affinity group based on predetermined or preset rules and/or set of instructions in an organized manner, involving steps which are nothing more than merely receiving/collecting, communicating,/transmitting data/information (market/trade data/information), according to rules/instructions, but for the recitation of generic computer components.  Claim 2 is directed to the abstract idea of facilitating a financial transaction (e.g., executing a trading transaction – economic practice) between participants (managing interactions between people) while using rules and/or instructions to carry out the steps recited - collecting, retrieving, storing, tracking (monitoring) and transmitting activity data/information over a communications network, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… a method including: tracking by a trading circle manager members of a trading circle, wherein the trading circle manager facilitates communication for the trading circle, wherein the trading circle includes a plurality of members, wherein the tracking includes associating a first subset of the plurality of members with a first tradeable object; receiving by the trading circle manager first data from a first trading device for an order of the first trading device, wherein the order of the first trading device is a new order, wherein the first trading device is a member of the trading circle, wherein the tracked first subset of the plurality of members includes the first trading device; determining by the trading circle manager, in response to receiving the first data from the first trading device for the order of the first trading device and before an electronic exchange sends an indication of the order of the first trading device, that the order of the first trading device is for the first tradeable object, wherein the order of the first trading device is associated with a first quantity at a first price; aggregating by the trading circle manager, in response to determining that the order of the first trading device is for the first tradeable object and before the electronic exchange sends an indication of the order of the first trading device, the first data for the order of the first trading device and data for orders of other members in the tracked first subset of members of the trading circle to generate aggregated market depth data for the first tradeable object, wherein the aggregated market depth data represents quantities available for the first tradeable object at corresponding price levels, wherein the aggregated market depth data does not include market depth data from an electronic exchange; generating by the trading circle manager, in response to aggregating the market depth data for the first tradeable object and before the electronic exchange sends an indication of the order of the first trading device, a message including the aggregated market depth data; and sending by the trading circle manager the generated message including the aggregated market depth data to the tracked first subset of the plurality of members of the trading circle associated with the first tradeable object, wherein the market depth data is provided to the trading circle after the order of the first trading device is sent to the electronic exchange, wherein the market depth data is provided to the trading circle before the electronic exchange sends an indication of the order of the first trading device, wherein a second trading device in the tracked first subset of members of the trading circle sends a second order to the electronic exchange based on the aggregated market depth data before the electronic exchange sends an indication of the order of the first trading device …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Managing trading activity data/information planning and/or budgeting related purposes in an automated manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising receiving/collecting, communicating/transmitting data/information (market/trade data/information), according to rules/instructions established between members of an organization associated with a financial transaction (market trading) falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the pending claims recite technical improvements to computer networking and the operation of existing distributed computer systems (e.g., reducing latency in communication and improving information availability in the system) which integrates the judicial exception into a practical application.

Examiner respectfully disagrees. Applicant seems to be arguing/claiming the use of automation as an inventive feature or concept ( “… reducing the latency in communication and improving information availability in the system”). The argument is not found persuasive because at best, the asserted claims merely describe the automation of the abstract concept of facilitating prioritizing the communication of market/trading activity data/information to members/participants of an affinity group based on predetermined or preset rules and/or set of instructions in an organized manner, involving steps which are nothing more than merely receiving/collecting, communicating,/transmitting data/information (market/trade data/information), according to rules/instructions, through the use of generic computer functions. There are no meaningful differences between the claimed techniques and any non-automated techniques aside from the use of generic computer devices being utilized for mere automation purposes. Thus there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. 

The computer devices recited are not modified, changed, or reconfigured in such a way or manner as to change or affect how such devices are designed to perform or function and are merely used as an intermediary to carry out the inventive concept which has been determined to be abstract. Merely using generic computer components to perform the identified basic functions does not constitute meaningful limitations that would amount to significantly more than the abstract idea.

Looking at the combination of elements in representative claim 1 fails to show an inventive concept. The claim here does not invoke any of the considerations identified as providing significantly more than an exception such as improving a technical field. The combination of elements is no more than the sum of their parts, and provides nothing more than mere automation of the steps described. Mere automation of a conventional practice does not provide significantly more (i.e., provide an inventive concept). For these reasons, the claim is ineligible. Accordingly, Applicant’s argument is unpersuasive. 

The rejection is therefore maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-15, and 26-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 2 is directed towards facilitating prioritizing the communication of market/trading activity data/information to members/participants of an affinity group based on predetermined or preset rules and/or set of instructions in an organized manner, involving steps which are nothing more than merely receiving/collecting, communicating,/transmitting data/information (market/trade data/information), according to rules/instructions, but for the recitation of generic computer components.  Claim 2 is directed to the abstract idea of facilitating a financial transaction (e.g., executing a trading transaction – economic practice) between participants (managing interactions between people) while using rules and/or instructions to carry out the steps recited - collecting, retrieving, storing, tracking (monitoring) and transmitting activity data/information over a communications network, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… a method including: tracking by a trading circle manager members of a trading circle, wherein the trading circle manager facilitates communication for the trading circle, wherein the trading circle includes a plurality of members, wherein the tracking includes associating a first subset of the plurality of members with a first tradeable object; receiving by the trading circle manager first data from a first trading device for an order of the first trading device, wherein the order of the first trading device is a new order, wherein the first trading device is a member of the trading circle, wherein the tracked first subset of the plurality of members includes the first trading device; determining by the trading circle manager, in response to receiving the first data from the first trading device for the order of the first trading device and before an electronic exchange sends an indication of the order of the first trading device, that the order of the first trading device is for the first tradeable object, wherein the order of the first trading device is associated with a first quantity at a first price; aggregating by the trading circle manager, in response to determining that the order of the first trading device is for the first tradeable object and before the electronic exchange sends an indication of the order of the first trading device, the first data for the order of the first trading device and data for orders of other members in the tracked first subset of members of the trading circle to generate aggregated market depth data for the first tradeable object, wherein the aggregated market depth data represents quantities available for the first tradeable object at corresponding price levels, wherein the aggregated market depth data does not include market depth data from an electronic exchange; generating by the trading circle manager, in response to aggregating the market depth data for the first tradeable object and before the electronic exchange sends an indication of the order of the first trading device, a message including the aggregated market depth data; and sending by the trading circle manager the generated message including the aggregated market depth data to the tracked first subset of the plurality of members of the trading circle associated with the first tradeable object, wherein the market depth data is provided to the trading circle after the order of the first trading device is sent to the electronic exchange, wherein the market depth data is provided to the trading circle before the electronic exchange sends an indication of the order of the first trading device, wherein a second trading device in the tracked first subset of members of the trading circle sends a second order to the electronic exchange based on the aggregated market depth data before the electronic exchange sends an indication of the order of the first trading device …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Managing trading activity data/information planning and/or budgeting related purposes in an automated manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising receiving/collecting, communicating/transmitting data/information (market/trade data/information), according to rules/instructions established between members of an organization associated with a financial transaction (market trading) falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “electronic exchange”, “trading device”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating a financial transaction (e.g., executing a trading transaction – economic practice) between participants (managing interactions between people) while using rules and/or instructions to carry out the steps recited - collecting, retrieving, storing, tracking (monitoring) and transmitting activity data/information over a communications network.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating a financial transaction (e.g., executing a trading transaction – economic practice) between participants (managing interactions between people) while using rules and/or instructions to carry out the steps recited - collecting, retrieving, storing, tracking (monitoring) and transmitting activity data/information over a communications network using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept(s) comprising receiving (collecting), storing, comparing (monitoring, tracking) and transmitting (displaying) data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. 

Hence, claim 1 is not patent eligible.

Dependent claims 4-15, and 26-28 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 4, the step(s) comprising “wherein the plurality of members includes a third trading device”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 5, the step(s) comprising “establishing by the trading circle manager the trading circle for the plurality of members”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 6, the step(s) comprising “receiving by the trading circle manager a request to join the trading circle by the first trading device”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 7, the step(s) comprising “receiving by the trading circle manager a request to join the trading circle by the second trading device”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 8, the step(s) comprising “wherein the first trading device and the second trading device are part of a same trading organization”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 9, the step(s) comprising “wherein the first trading device and the second trading device are part of a same trading organization”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 10, the step(s) comprising “wherein the trading circle manager includes a circle definition module”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 11, the step(s) comprising “wherein the trading circle manager includes a communication module”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 12, the step(s) comprising “wherein the trading circle manager includes a circle data manager”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 13, the step(s) comprising “wherein the trading circle manager includes a price data monitor”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 14, the step(s) comprising “wherein the trading circle manager is distributed”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 15, the step(s) comprising “wherein the trading circle manager is centralized”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 26, the step(s) comprising “wherein the first data from the first trading device is received in response to a query by the trading circle manager”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 27, the step(s) comprising “wherein the first data from the first trading device is received in response to detecting the first trading device sending the order to the electronic exchange”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In claim 28, the step(s) comprising “determining, by the trading circle manager, in response to receiving the first data from the first trading device for the order of the first trading device and before the electronic exchange sends an indication of the order of the first trading device, an expected effect, wherein the expected effect represents a change in a quantity available for the first tradeable object at the first price associated with the order of the first trading device based on the first quantity associated with the order of the first trading device”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing personal behavior of relationships or interactions between people (including following rules or instructions) because it merely describes additional intermediate steps, data and/or information  and/or rules and/or instructions used in the process. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
Claims 2, 4-15, and 26-28 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692